NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-2436
                                      ___________

                              ANN MARIE MAHADEO,
                           A/KA/ ANN MARIE SAMAROO;
                               RAMPAT MAHADEO,
                                             Petitioners

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                         Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                     (Agency Nos. A088-221-110 & A099-556-165)
                    Immigration Judge: Honorable Eugene Pugiliese
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 21, 2011
          Before: SLOVITER, GREENAWAY, JR. and COWEN, Circuit Judges

                           (Opinion filed: December 22, 2011 )
                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

       Anne Marie and Rampat Mahadeo petition for review of a final order of removal.

For the reasons discussed below, we will dismiss in part and deny in part the petition for

review.
                                              I.

       The petitioners, husband and wife citizens of Trinidad and Tobago, were charged

as removable under 8 U.S.C. § 1227(a)(1)(B). Both conceded removability and applied

for asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). At a hearing before an immigration judge (“IJ”), Rampat testified that

he had been injured by his Hindu family members and members of their church because

of his conversion to Christianity and that those family members had likewise harassed

Anne Marie. He testified further that he reported one incident to the Trinidadian police

who declined to intervene and explained that it was a family matter. The petitioners

claimed that because of their mistreatment at the hands of Rampat’s family they feared

persecution based on their religion should they return to Trinidad and Tobago.

       The IJ denied the petitioners’ applications, and they appealed to the Board of

Immigration Appeals (“BIA”). There, they claimed that the IJ ignored their evidence of

country conditions in Trinidad and Tobago, made no determination of their testimony’s

credibility, and denied their asylum applications because he failed to consider general

conditions facing Christian minorities in Trinidad and Tobago. The BIA noted that the

petitioners did not proffer any documentary evidence of country conditions in Trinidad

and Tobago and determined that the Government’s evidence, a State Department Human

Rights Report on Trinidad and Tobago, was properly considered. The Board also noted

that the IJ had made a credibility determination; in fact, the IJ explicitly found that the

petitioners testified credibly. The BIA also noted that the IJ had no occasion to consider


                                              2
general conditions relating to their asylum applications as the applications were untimely

and pretermitted. The petitioners did not challenge their applications’ timeliness on

appeal. Accordingly, the Board dismissed their appeal.

       The petitioners have raised five claims before this Court: (1) the BIA erred in

affirming the IJ’s decision to pretermit their asylum applications; (2) the petitioners’

asylum claim warranted a favorable exercise of discretion; (3) the petitioners are eligible

for asylum because they have demonstrated past persecution and a well-founded fear of

future persecution; (4) the BIA erred in finding that the petitioners did not meet their

burden to establish a claim for withholding of removal; and (5) the petitioners qualify for

relief under CAT because they are likely to be tortured upon return to Trinidad and

Tobago. 1

                                             II.

       We have jurisdiction to review a final order of removal pursuant to 8 U.S.C.

§ 1252(a)(1). See Abdulai v. Ashcroft, 239 F.3d 542, 548 (3d Cir. 2001).       Prior to

raising an issue for judicial review, a petitioner must exhaust all administrative remedies


   1
    The petitioners’ brief appears to have been haphazardly cobbled together from other
   unrelated filings. Because of this lax preparation, the brief repeatedly misidentifies
   the petitioners’ country of origin as either Bangladesh or Albania. See, e.g.
   Petitioners’ Brief at 15 (“[T]he Petitioners did not suffer persecution in Bangladesh . .
   .”); id. at 16 (“a reasonable person in Petitioner’s [sic] circumstances would fear
   persecution upon return to Bangladesh.”); id. at 21 (“they will suffer torture if
   returned to Albania.”). Any arguments relating either to Bangladesh or Albania, if
   taken at face-value, would be beyond our jurisdiction because they were never raised
   before the BIA. In the interest of fairness, we will not saddle the petitioners with such
   a strict reading of the error-ridden submissions prepared by their attorney, Salim
   Sheikh, and shall instead treat each of these statements as referring to their home

                                              3
available as of right regarding that issue. 8 U.S.C. § 1252(d)(1); Sandie v. Att’y Gen.,

562 F.3d 246, 250 n.1 (3d Cir. 2009). This is a jurisdictional requirement. See Hoxha v.

Holder, 559 F.3d 157, 159 n.3 (3d Cir. 2009).

       We review factual findings, including any credibility determinations, under a

substantial evidence standard. See Cao v. Att’y Gen., 407 F.3d 146, 152 (3d Cir. 2005).

Under that standard, we must uphold the BIA’s decision unless the evidence not only

supports a contrary conclusion, but compels it. See Abdille v. Ashcroft, 242 F.3d 477,

483-84 (3d Cir. 2001). We exercise plenary review over conclusions of law, subject to

established principles of deference on agency review. See Sioe Tjen Wong v. Att’y Gen.,

539 F.3d 225, 231 (3d Cir. 2008).

                                            III.

       The petitioners’ present claim that the untimeliness of their asylum applications

should be excused was never raised before the BIA. It is therefore unexhausted and we

lack jurisdiction to address it. Hoxha, 559 F.3d 159 n.3. We also lack jurisdiction over

petitioners’ claim that they warranted asylum in the exercise of discretion. See Mendez-

Moranchel v. Ashcroft, 338 F.3d 176, 178 (3d Cir. 2003). Accordingly, we will dismiss

these claims on that basis.

       The crux of the petitioners’ remaining claims is that the harm inflicted by

Rampat’s family constituted past persecution and demonstrated that they would be

tortured upon returning to Trinidad and Tobago. For harm to constitute persecution, it


   country of Trinidad and Tobago.

                                             4
must have been inflicted at the hands of the government or forces the government is

unable or unwilling to control. Sheriff v. Att’y Gen., 587 F.3d 584, 589 (3d Cir. 2009).

In this case, the harm the petitioners allege constituted persecution was inflicted by

Rampat’s family and members of his family’s Hindu temple. Only one incident was ever

reported to the police who, Rampat testified, viewed it as a family concern. The

petitioners proffered no other evidence to bolster their claims that the government was

unable or unwilling to control his family or that a minority Christian population was

mistreated by a Hindu majority in Trinidad and Tobago. Accordingly, nothing in the

record compels reversal of the Board’s finding that the petitioners did not meet their

burden to demonstrate past persecution or to establish a threat of future persecution, and

the Board did not err in affirming the IJ’s denial of asylum or withholding of removal.

Sheriff, 587 F.3d at 589; Zhang v. Slattery, 55 F.3d 732, 738 (2d Cir. 1995).

       The petitioners also failed to demonstrate their eligibility for relief under the CAT.

In order to qualify, they needed to demonstrate that it is more likely than not that they

will be subjected to severe physical or mental pain or suffering “by or at the instigation of

or with the consent or acquiescence of a public official who has custody or physical

control of the victim.” Auguste v. Ridge, 395 F.3d 123, 151 (3d Cir. 2005); see also 8

C.F.R. § 208.18(a) (defining “torture” for the purposes of CAT). They provided no

documentary evidence in support of their claim, and the only evidence of country

conditions in the record is the State Department’s Human Rights Report on Trinidad and

Tobago—submitted by DHS—which does not indicate that there are abuses of Christians


                                              5
by Hindus which are so pervasive that Trinidadian officials may be presumed to approve

of them. Accordingly, the record supports the BIA’s determination that the petitioners

did not show that they will more likely than not be tortured upon their return to Trinidad

and Tobago, and that they are therefore ineligible for relief under CAT.

                                            IV.

       For the reasons we have given, we will dismiss in part and deny in part the petition

for review.




                                             6